Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 28 November 2018 have been entered. Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125 is acknowledged. Applicant’s amendment of the claims filed 28 September 2020 has been entered.

Election/Restriction
In the response received on 28 September 2020, Applicant elected, without traverse, the following species:
A-b) wherein the method comprising predicting the progression of osteoarthritis in a subject, wherein altered levels of any of the biomarkers as compared to the reference level is indicative of progression of disease;
B) wherein the biomarkers are: CRAC1, KNG1, PHLD, and VTDB; and
C) wherein the normalization peptide is ACTG.
Claims 7, 8, 16, 17 and 20-22 are cancelled. Claims 1-6, 9-15, 18, 19 and 23-27 are pending and under examination to the extent they read on the elected species. Claims 10, 18, 19, and 23-26 read on the elected species, and claims 1-6, 9, 11-15 and 27 are withdrawn as being drawn to non-elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 10 and 26 are objected to because of the following informalities:
Claims 10 and 26 use acronyms without first defining what they represent in the independent claims (e.g., the biomarkers recited in claim 10 and the normalization peptides/proteins recited in claim 26). While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites the limitation “predicting the progression of the osteoarthritis”, and “as compared to the reference level”. There is insufficient antecedent basis for the limitations in the claim.
Claim 26 recites “The method of claim 1, further comprising measuring the level of at least one normalization peptide from a protein selected from TSP1, CNDP1, FA5, SHBG, PLF4, C1QC, ADIPO, APOA4, ACTG, CD14, K2C1, CBG, CHLE, FA11, CAH1 or any combination thereof in a sample from a subject and normalizing the level of the biomarker in the sample from the subject and the reference level of the biomarker to the level of the normalization peptide in the sample and the reference prior to comparing the level of the biomarker in the sample to the reference level of the biomarker.” The claim does not specify “a sample from a subject” for measuring the level of at least one normalization peptide. The proteins listed in claim 26 overlap with the biomarkers recited in claim 10, e.g., TSP1, FA5, PLF4, C1QC, ACTG, and CD14, and therefore, the sample cannot be from the subject in need of diagnosis or from the reference sample. The metes and bounds of the claim is unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 18, 19, and 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an 
Independent claim 10 recites: “A method comprising measuring an expression level of at least one biomarker selected from the group consisting of CRAC1 (CRTAC1), A1BG, A2AP, A2GL, AACT, ACTG, AFAM, ANT3, APOB, APOH, B2MG, C1QC, C1R, C1RL, C4BPA, C4BPB, CD14, CD163, CD44, CERU, CFAB, CFAH, CFAI, CIS, C02, C04B, C05, C06A3, C08B, C08G, coll3, CTX2, CXCL7, DOPO, ECM1, FA5, FA12, FBLN1, FCGBP, FCN3, FETUA, FINC, GELS, HABP2, haptoglobin, HEMO, HEP2, HGFA, HRG, hyaluronan, ITIH4, KLKB1, KNG1, LUM, LYAM1, PGCA, PHLD, PLF4, PLMN, PRG4, RET4, SAMP, TENX, TETN, THBG, THRB, TIMP1, TSP1, TSP4, VTDB, VTNC, or combinations thereof in a sample from a subject; predicting the progression of the osteoarthritis, wherein altered levels of any of the biomarkers as compared to the reference level is indicative of progression of disease; and administering an anti-inflammatory or anti-pain therapeutic to the subject if the subject is diagnosed with osteoarthritis.”
The instant claims are directed to a process (Step 1: yes).
The claims recite judicial exception(s) (Step 2A, Prong One: Yes). The claims recite the correlation or relationship between the expression level of the at least one biomarker to the progression of osteoarthritis in a subject, e.g., wherein altered levels of any of the biomarkers as compared to the reference level is indicative of progression of disease (osteoarthritis). This type of correlation is a consequence of natural processes, i.e., a law of nature, which belongs to a judicial exception. 
Step 2A, Prong Two: No). The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. Claim 10 recites “administering an anti-inflammatory or anti-pain therapeutic to the subject if the subject is diagnosed with osteoarthritis”. This treatment step is conditional, i.e., it is only performed if the patient is diagnosed with osteoarthritis; otherwise, a treating doctor will not do what is in the claim (i.e., administering the anti-inflammatory or anti-pain therapeutic), and in such case, the judicial exception is not integrated into a practical application.
The claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exceptions (Step 2B: No). The courts have recognized determining the level of a biomarker in blood by any means as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). See MPEP 2106.05(d) II. In the instant case, detecting the expression level of the at least one biomarker in a sample from a subject would be well-understood, routine and conventional to one skilled in the art. For example, Ling et al. (US 2007/0225206 A1, Pub. Date: Sep. 27, 2007) teaches measuring the expression levels of osteoarthritis biomarkers in a sample (e.g., serum) from a subject by using immunoassays [0055]. A skilled artisan would readily know to use an immunoassay for 
Based upon the analysis with respect to the claims as a whole in accordance to 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (dated December 16, 2014) and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) (dated January 07, 2019), the instant claims are determined to be directed to a judicial exception without significantly more, and therefore, do not qualify as eligible subject matter under 35 U.S.C. §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al. (US 2007/0225206 A1, Pub. Date: Sep. 27, 2007) (hereinafter “Ling”).
Ling teaches osteoarthritis (OA) markers that can be used to diagnose OA, to assess or prognose progression of OA, to determine the severity of OA, or to identify 
Therefore, Ling anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is further rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2007/0225206 A1), in view of Fernandez-Puente et al. (J. Proteome Res., 2011, Vol. 10:5095-5101) (hereinafter “Fernandez-Puente”), Gobezie et al. (WO 2008/074029 A2, Int’l. Pub. Date: Jun. 19, 2008) (hereinafter “Gobezie ‘029”), and Gobezie et al. (US 2012/0190042 A1, Pub. Date: Jul. 26, 2012) (hereinafter “Gobezie ‘042”).
Ling teaches as set forth above. Ling, however, does teach measuring the expression levels of CRAC1 (CRTAC1), KNG1, PHLD and VTDB (the elected species) (claim 10).
Gobezie ‘029 teaches diagnosing osteoarthritis in a subject comprising determining, in a bodily fluid sample obtained from the subject (e.g., a sample of blood or blood product, or a sample of synovial fluid), the level of expression of one or more of polypeptides, including vitamin D binding protein (VTDB) and kininogen 1 (KNG1) (paragraphs [8] [9] and Figure 1).
Gobezie ‘042 further teaches that the protein biomarkers for osteoarthritis include ASPIC (also known as CRAC1 or CRTAC1) [0007].

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the osteoarthritis biomarkers, such as VTDB, KNG1, CRAC1 and PHLD, as taught by Gobezie ‘029, Gobezie ‘042, and Fernandez-Puente, in the OA risk-related protein profile of Ling. One of ordinary skill in the art would have been motivated to do so, because Ling teaches detecting protein markers for diagnosing and/or prognosing progression of OA in subjects, and Gobezie ‘029, Gobezie ‘042, and Fernandez-Puente further teach protein markers indicative OA or progression of OA. Therefore, the combined teachings provide a reasonable expectation of success in diagnosing and/or prognosing progression of OA in subjects.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2007/0225206 A1), as applied to claims 10, 19 and 23 above, and further in view of Hinton et al. (Am. Fam. Physicians, 2002, Vol. 65:841-848) (hereinafter “Hinton”).
Ling teaches as set forth above. Ling, however, does not teach wherein the anti-inflammatory or anti-pain therapeutic comprises a NSAID (claim 18).
Hinton teaches treatment of osteoarthritis by using NSAIDs (p. 845, Table 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a NSAID to treat the subjects diagnosed by Ling’s methods. One of ordinary skill in the art would have been motivated to do so, because Ling teaches diagnosing and/or prognosing progression of OA in a .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2007/0225206 A1), as applied to claims 10, 19 and 23 above, and further in view of Tu et al. (J. Proteome Res., 2010, Vol. 9(10):4982-4991) (hereinafter “Tu”).
Ling teaches as set forth above. Ling, however, does not teach wherein the serum sample is depleted of at least 7 major serum proteins selected from the group consisting of albumin, IgG, IgA, transferrin, haptoglobin, anti-trypsin, fibrinogen, alpha 2-macroglobulin, IgM, apolipoprotein AI, apolipoprotein All, complement C3, and transthyretin (claims 24, 25).
Tu teaches depletion of the top 7 or top 14 high abundance plasma proteins to enhance detection of medium and low abundance proteins in proteomic analyses. Tu teaches that immunoaffinity depletion with antibodies to the top 7 or top 14 high abundance human plasma proteins resulted in a 25% increase in identified proteins compared to unfractionated plasma (see abstract). Tu teaches that the depleted 7 or 14 plasma proteins include haptoglobin, isoform I of fibrinogen alpha chain, isoform 1 of serum albumin, alpha 2-macroglobulin, apolipoprotein A-I, apolipoprotein A-ll, complement C3, and transthyretin (Table 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deplete the top 7 or top 14 high abundance plasma proteins in the serum samples used in Ling’s methods to enhance .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2007/0225206 A1), as applied to claims 10, 19 and 23 above, and further in view of Kouznetsov et al. (US 2010/0285477 A1, Pub. Date: Nov. 11, 2010) (hereinafter “Kouznetsov”).
Ling teaches as set forth above. Ling, however, does not teach measuring the level of at least one normalization peptide from a protein, e.g., ACTG (the elected species) (claim 26).
Kouznetsov teaches that -actin (also known as ACTG) is a house-keeper gene and useful for normalizing levels of gene expression [0052].   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use -actin as a house-keeper gene to normalize the expression levels of the markers in Ling’s methods. One of ordinary skill in the art would have been motivated to do so, because Ling teaches detecting differential activity of the protein markers in blood or serum samples of the subjects for diagnosing and/or prognosing progression of OA, and Kouznetsov teaches that -actin 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 23, 2021